UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30853 INTERNATIONAL MONETARY SYSTEMS, LTD. (Exact name of Registrant as specified in its charter) Wisconsin 39-1924096 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16901 West Glendale Drive, New Berlin, Wisconsin 53151 (Address of principal executive offices) (262) 780-3640 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o (Not applicable) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting CompanyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares of Common Stock, $.0001 par value, outstanding as of August 14, 2009 was 10,252,683. TABLE OF CONTENTS INTERNATIONAL MONETARY SYSTEMS, LTD. PageNo. PartI. FINANCIAL INFORMATION Item1- Financial Statements (June 30, 2009 - Unaudited) Condensed Consolidated Balance Sheets – June 30, 2009 and December 31, 2008 2 Condensed Consolidated Statements of Operations- ThreeMonths Ended June 30, 2009 and 2008; Six Months Ended June 30, 2009 and 2008 4 Condensed Consolidated Statements of Cash Flows - Six Months Ended June 30, 2009 and 2008 5 Condensed Consolidated Statement of Changes in Stockholders Equity- Six Months Ended June 30, 2009 7 Notes to Condensed Consolidated Financial Statements 8 Item2- Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3- Quantitative and Qualitative Disclosures about Market Risk 19 Item4- Controls and Procedures 19 PartII. Other Information 20 Item1A- Risk Factors Item2- Unregistered Sales of Equity Securities and Use of Proceeds Item 3- Defaults on Upon Senior Securities Item4- Submission of Matters to a Vote of Security Holders Item5 - Other Information Item6- Exhibits 1 INTERNATIONAL MONETARY SYSTEMS, LTD.
